       Case 18-28646                  Doc 12         Filed 10/14/18 Entered 10/14/18 23:23:26                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1                 Chandra T. Bridges                                                     Social Security number or ITIN    xxx−xx−4029

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 10/11/18
Case number:          18−28646



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Chandra T. Bridges

2. All other names used in the
   last 8 years
                                              17057 Oakwood Ave
3. Address                                    Lansing, IL 60438
                                              David M Siegel                                                Contact phone 847 520−8100
4. Debtor's  attorney
   Name and address
                                              David M. Siegel & Associates
                                              790 Chaddick Drive
                                                                                                            Email: davidsiegelbk@gmail.com

                                              Wheeling, IL 60090

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open: 8:30 a.m. until 4:30 p.m. except
     Documents in this case may be filed      Eastern Division                                              Saturdays, Sundays and legal holidays.
     at this address.                         219 S Dearborn                                                Contact phone 1−866−222−8029
     You may inspect all records filed in     7th Floor                                                     Date: 10/12/18
     this case at this office or online at    Chicago, IL 60604
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 18-28646                 Doc 12          Filed 10/14/18 Entered 10/14/18 23:23:26                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 3
Debtor Chandra T. Bridges                                                                                                                Case number 18−28646

7. Meeting of creditors
    Debtors must attend the meeting to     November 7, 2018 at 01:00 PM                                       Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 1/7/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 12/20/18
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 4/9/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           11/29/18 at 10:30 AM, Location: 219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
          Case 18-28646            Doc 12       Filed 10/14/18 Entered 10/14/18 23:23:26                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-28646-TAB
Chandra T. Bridges                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: tcollinsm                    Page 1 of 1                          Date Rcvd: Oct 12, 2018
                                      Form ID: 309I                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 14, 2018.
db             +Chandra T. Bridges,    17057 Oakwood Ave,    Lansing, IL 60438-1132
27155969       +Aes/pnc Bank,    Po Box 61047,    Harrisburg, PA 17106-1047
27155973      ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
               (address filed with court: Cbna,      50 Northwest Point Road,   Elk Grove Village, IL 60007)
27155975       +Chase Mtg,    Po Box 24696,    Columbus, OH 43224-0696

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Oct 13 2018 01:32:23        David M Siegel,
                 David M. Siegel & Associates,   790 Chaddick Drive,     Wheeling, IL 60090
tr             +E-mail/Text: courtnotices@chi13.com Oct 13 2018 01:33:10        Marilyn O Marshall,
                 224 South Michigan Ste 800,   Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Oct 13 2018 01:33:16        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,    219 S Dearborn St,     Room 873,
                 Chicago, IL 60604-2027
27155970        EDI: CAPITALONE.COM Oct 13 2018 05:13:00      Cap One,    15000 Capital One Dr,
                 Richmond, VA 23238
27155972       +EDI: WFNNB.COM Oct 13 2018 05:13:00      CB/Carsons,    PO Box 182789,    Columbus, OH 43218-2789
27155971       +EDI: CAPITALONE.COM Oct 13 2018 05:13:00      Cap One,    10700 Capital One Way,
                 Richmond, VA 23060-9243
27155974       +EDI: CHASE.COM Oct 13 2018 05:13:00      Chase Card,    Po Box 15298,    Wilmington, DE 19850-5298
27155976       +EDI: WFNNB.COM Oct 13 2018 05:13:00      Comenity Bank/Carsons,     3100 Easton Square Pl.,
                 Columbus, OH 43219-6232
27155977       +EDI: PHINAMERI.COM Oct 13 2018 05:13:00      Gm Financial,     Po Box 181145,
                 Arlington, TX 76096-1145
27155978       +EDI: NAVIENTFKASMSERV.COM Oct 13 2018 05:13:00       Navient,    Po Box 9500,
                 Wilkes Barre, PA 18773-9500
27155979       +EDI: AGFINANCE.COM Oct 13 2018 05:13:00      Onemain,    Po Box 1010,    Evansville, IN 47706-1010
27155980       +EDI: RMSC.COM Oct 13 2018 05:13:00      Syncb/jc Penney Dc,     Po Box 965007,
                 Orlando, FL 32896-5007
27155981       +EDI: RMSC.COM Oct 13 2018 05:13:00      Syncb/walmart Dc,     Po Box 965024,
                 Orlando, FL 32896-5024
27155982       +EDI: CITICORP.COM Oct 13 2018 05:13:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
27155983        EDI: USAA.COM Oct 13 2018 05:13:00      Usaa Savings Bank,     Po Box 47504,
                 San Antonio, TX 78265
27155984       +EDI: WFFC.COM Oct 13 2018 05:13:00      Wf/dillard,    Po Box 14517,    Des Moines, IA 50306-3517
                                                                                               TOTAL: 16

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 14, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 12, 2018 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Chandra T. Bridges davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
